The opinion of the court was delivered by
Johnston, C. J.:
These are appeals from judgments in which it was determined that the defendants, who are stockholders in banking corporations, were not immune nor relieved from double liability to creditors of the corporations because of the adoption in 1906 of the amendment to section 2 of article XII of the constitution. The questions presented are the same as those that were involved in Bank v. Laughlin, 111 Kan. 520, 207 Pac. 433, and upon the authority of that case the judgments in these are affirmed.
Johnston, C. J., and Marshall, J., dissenting.